DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 30 September 2019 are acknowledged and have been entered. Claims 1-26 have been cancelled. Claims 29-49 have been newly added. Claims 27-49 are pending and being examined on the merit. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications 
GB1507776.1, GB1577774.6, GB1507775.3, GB150773.8 each filed on 05/06/2015, GB1508461.9 filed on 5/17/2015, GB1509366.9 filed on 5/31/2015, GB1510891.3 filed on 6/20/2015, GB1518402.1 filed on 10/17/2015, and GB1600418.6 and GB1600417.8 both filed on 01/10/2016 in Great Britain.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement

The information disclosure statement filed 10/08/2019 has been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pages 41, 46, 105, 173, and 180. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 48 recites "wherein the host cells are wild-type cells", and depends from claim 27. Claim 27 recites “wherein the disease or condition is caused by the host cells” which is prior to the modification of the host cells with an engineered nucleic acid; and later recites “producing the HM-crRNA in the host cells” which is after the modification of the host cells with an engineered nucleic acid.  It is unclear which ‘host cells’ claim 48 is referring to.  The lack of clarity renders this claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27-39 and 41-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014) in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), and evidenced by Bermudes (US 9,593,339 B1, filed 2/14/2014)
Regarding claims 2730, 31, nd 36 Bikard teaches compositions and methods for treating a subject for any condition that is caused by or is positively correlated with the presence of unwanted bacteria [0047].  Bikard teaches a method for selectively reducing the amount of a targeted bacteria in a heterogenous mixed bacterial population comprising contacting the bacterial population with a pharmaceutical composition comprising a phagemid [claim 1]. Bikard teaches that the phagemid comprises nucleotide sequences encoding a CRISPR-associated enzyme and a targeting RNA [claim 1, 0050].  Bikard teaches that the bacteria population can comprise a plurality of bacterial species, with only certain species having virulent and non-virulent members in the population [0036]. Bikard teaches a mixed bacteria population comprising at least two different strains or species of bacteria (i.e. three bacterial species) [0036].  Bikard teaches that the targeted bacteria is an antibiotic resistant bacteria, a virulent bacteria or any unwanted bacteria [claim 1].  Bikard teaches that contacting the bacterial population is such that at least some of the phagemids are introduced into at least some of the bacteria in the bacterial population and, subsequent to the introduction of the phagemids, at least the targeting RNA and the Cas9 enzyme are produced [claim 1].  Bikard teaches where the targeting RNA is selected from a crRNA and a guide RNA [0005]. Bikard teaches that the amount of the targeted bacteria in the mixed bacterial population is reduced upon contact [claim 1].  Bikard teaches that the targeting RNA is to be directed to (i.e., having a segment that is the same as or complementarity to) a CRISPR site that is specific for the type of bacteria and/or plasmid that is to be killed or eliminated from the bacteria, respectively [0041].  Bikard further teaches the formation of a crRNA/tracrRNA hybrid that functions as a guide for Cas, which cleaves the target sequence in the bacteria [0041].  Bikard teaches that the targeting RNA is specific for a DNA sequence present in the targeted bacteria and not present in the other bacteria (which will remain unaffected) in the mixed bacterial population [claim 10].  Bikard teaches that the present disclosure is pertinent to target spacer sequences that are subject to cleavage by any Type II CRISPR system [0041].    Furthermore, Bikard teaches that a targeting phagemid elicited a strong growth inhibition where the non-targeting phagemid did not produce any inhibition of the bacteria strains [0051; Fig 1B]. Bikard teach that the compositions and methods can be adapted to target any bacteria [abstract].
Bikard does teach that the compositions and methods can be readily adapted to target any bacteria or any bacteria plasmid, or both [abstract]; but does not teach a Type I Cas and a Type I HM/ CRISPR/Cas system.  
Regarding claim 27 and 30-32, Gomaa teaches that genome targeting with CRISPR-Cas systems can be employed for the sequence-specific and titratable removal of individual bacterial strains and species. Gomaa teaches that using the type I-E CRISPR-Cas system in Escherichia coli as a model, it was found that this effect could be elicited using native (i.e. endogenous Type I CAS system) or imported (i.e. encoded by engineered nucleic acid) systems and was similarly potent regardless of the genomic location, strand, or transcriptional activity of the target sequence [abstract]. Gomaa teaches that the specificity of targeting with CRISPR RNAs could readily distinguish between even highly similar strains in pure or mixed cultures [abstract].  Gomaa also teaches that CRISPR-Cas systems are RNA-directed adaptive immune systems in many bacteria and most archaea that recognize nucleic acids of invading plasmids and viruses [pg. 1, col. 2, last paragraph].  
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and substitute the Type II CRISPR system for targeting bacteria, as taught by Bikard, with the Type I HM CRISPR system, as taught by Gomaa, since each CRISPR system is taught in the art to be useful for targeting and removing specific bacteria. One of ordinary skill in the art would have a reasonable expectation of success because Gomaa teaches that most bacteria contain CRISPR-Cas systems.
Regarding claim 29, Bikard teaches the possibility of programming the nuclease with two or more crRNA guides in order to target different chromosomal sequences and limit the rise of resistant clones that escape phagemid treatment through the generation of target mutations. Bikard achieved this by expanding the CRISPR array carried by the phagemid to produce a second crRNA targeting either the superantigen enterotoxin sek gene (virulence gene), or another region of the mecA gene (antibiotic resistance gene) [0053].
Regarding claims 28 and 39, Bikard teaches where it is desirable to inhibit or eliminate specific bacterial growth on non-medical objects or surfaces [0018].
Regarding claim 33, Bikard teaches that the phagemid comprises a CRISPR system, wherein the CRISPR system comprises nucleotide sequences encoding a CRISPR-associated (Cas) enzyme and a targeting RNA (i.e. HM-crRNA) [0005].
Regarding claims 34 and 46, Bikard teaches that the bacteria population comprises a plurality of bacteria types that have been identified as part of the human microbiome [0036].
Regarding claim 35, and 41-43 Bikard teaches that the phage is specific for a bacterial strain that is a member of, for example, Streptococcus, Staphylococcus, Clostridium, Bacillus all which are gram positive species and members of the Firmicutes phylum [0033].  
Regarding claims 37, 38, 44-45 and 47 Bikard teaches that the method is suitable for prophylaxis and/or therapy for a subject for any one or combination of conditions associated with an infection by any one or combination of Streptococcus, Staphylococcus, Clostridium, Bacillus, Salmonella or Escherichia coli, which is a teaching of a mixed population containing at least three bacteria species [0047]. Bermuda teaches that E. coli, Bacillus, Streptococcus, are probiotic strains that are in the gut microbiome [col. 16, lines 24-59].
Regarding claim 48, given that the bacteria are naturally occurring in the subject, the bacteria are considered wild type.
Regarding claim 49, Bikard teaches reduction of from 50% to 4.8% of RNKΦ cells after phagemid treatment [0055]. 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014) in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) as applied to claim 27 and further in view of Lu (US 2015/0064138 A1, 03/05/2015) and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1).
The teachings of Bikard and Gomaa are discussed above as applied to claim 27 and similarly apply to claim 40.
Bikard and Gomaa do not teach wherein the first bacterial species has a 16s ribosomal
RNA-encoding DNA sequence that is at least about 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species, and wherein the growth of the first
bacterial species in the mixed population is not inhibited.
Lu teaches the use of sequence-specific RNA-guided nucleases (to include CRISPR-Cas systems) to selectively remove bacteria with specific genomic contents to reduce the prevalence of unwanted genes, including antibiotic resistance and virulence loci, in pathogenic or commensal bacterial populations without affecting bystanders [0187].  Lu teaches that nucleases (i.e., "programmable nuclease circuits") can be delivered to microbial organisms (cells) in vivo to mediate sequence-specific elimination of microbial organisms that contain a target gene of interest ( e.g., a gene that is harmful to humans) [0005]. Lu teaches that programmable nuclease circuits may be delivered to microbial organisms via conjugation using probiotic bacteria, wherein the vectors may be mobilizable such that they can be delivered from a donor to a recipient cell or self-transmissible such that they broadly propagate through a population [0006].  Lu teaches where the microbial cells that are non-pathogenic bacterial cells (e.g., probiotic and/or commensal bacterial cells), and can be members of the phyla Firmicutes, Lu demonstrates this by using the RNA-guided nucleases to knockdown three E.coli strains with different antibiotic profiles which targeted the antibiotic resistance gene of each strain separately [0187, Fig. 19].  Lu teaches greater that 400-fold killing of targeted bacteria killing, whereas the non-targeted bacterial was not affected [0187, Fig. 19].  Although Lu uses three different E.coli strains (not species), Liu teaches that genes that can be targeted can be of microbial species for the purpose of remodeling microbial communities [0141].
Fox teaches that bacteria strains can have almost identical 16S rRNA sequence similarity but differ genetically as determined by DNA-DNA hybridization [pg. 167, col. 2, para: 1, 3 and 5; pg. 168, col. 2, para: 2; Table 2].
Although Bikard does not teach the limitations required of the first and second bacterial species as recited in the instant claim, it would have been prima facie obvious to one of ordinary skill in the art that the method of Bikard could be applied to a population of sequence specific elimination of specific bacterial species wherein there is at least about 80% identity in the 16S ribosomal RNA-encoding DNA sequence between the bacterial species based on the additional teachings of Lu and Fox. It is known from the prior art of Lu that phylogenetically related strains encode DNA sequences for 16s rRNA that are at least 80% identical. The combination involves combining prior art elements according to known methods to yield predictable results (SEE MPEP 2141(III). One of ordinary skill in the art would have a reasonable expectation of success in targeting bacteria even in the presence of this high sequence identity in the 16S rRNA-encoding DNA sequence because Lu exemplifies targeting different E. coli strains which would be expected to have significant similarities in the 16S rRNA-encoding DNA sequence, and Fox teaches bacteria having such highly similar sequences display genetic differences, which can be targeted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 12-14, 17-22 of U.S. Patent No. 10506812 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of U.S. Patent No. 10506812 teach do not teach a method for treating a disease or condition in a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; a method treating a surface and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Gomaa, Lu, and Fox are discussed above. 
 It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the patent where the mixed population of the method contains of a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes as taught by Bikard for the advantage of removing unwanted or harmful Firmicutes targeted bacteria from a mixed population as taught by Bikard.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of targeted species removal.  
It would have been prima facie obvious to one of ordinary skill in the art that the method of Bikard could be applied to a population of sequence specific elimination of specific bacterial species wherein there is at least about 80% identity in the 16S ribosomal RNA-encoding DNA sequence between the bacterial species based on the additional teachings of Lu and Fox. It is known from the prior art of Lu that phylogenetically related strains encode DNA sequences for 16s rRNA that are at least 80% identical. The combination involves combining prior art elements according to known methods to yield predictable results (SEE MPEP 2141(III). One of ordinary skill in the art would have a reasonable expectation of success in targeting bacteria even in the presence of this high sequence identity in the 16S rRNA-encoding DNA sequence because Lu exemplifies targeting different E. coli strains which would be expected to have significant similarities in the 16S rRNA-encoding DNA sequence, and Fox teaches bacteria having such highly similar sequences display genetic differences, which can be targeted.  All other claims are also rejected as discussed above using the references cited above.

Claims 27-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,141,481 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of U.S. Patent No. 11,141,481 teach do not teach a method for treating a disease or condition in a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Gomaa, Lu, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the patent where the mixed population of the method contains of a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes as taught by Bikard for the advantage of removing unwanted or harmful Firmicutes targeted bacteria from a mixed population as taught by Bikard.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of targeted species removal.   
It would have been prima facie obvious to one of ordinary skill in the art that the method of Bikard could be applied to a population of sequence specific elimination of specific bacterial species wherein there is at least about 80% identity in the 16S ribosomal RNA-encoding DNA sequence between the bacterial species based on the additional teachings of Lu and Fox. It is known from the prior art of Lu that phylogenetically related strains encode DNA sequences for 16s rRNA that are at least 80% identical. The combination involves combining prior art elements according to known methods to yield predictable results (SEE MPEP 2141(III). One of ordinary skill in the art would have a reasonable expectation of success in targeting bacteria even in the presence of this high sequence identity in the 16S rRNA-encoding DNA sequence because Lu exemplifies targeting different E. coli strains which would be expected to have significant similarities in the 16S rRNA-encoding DNA sequence, and Fox teaches bacteria having such highly similar sequences display genetic differences, which can be targeted.  All other claims are also rejected as discussed above using the references cited above.

Claims 27-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,147,830 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of U.S. Patent No. 11,147,830 teach do not teach a method for treating a disease or condition in a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Gomaa, Lu, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the patent where the mixed population of the method contains of a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes as taught by Bikard for the advantage of removing unwanted or harmful Firmicutes targeted bacteria from a mixed population as taught by Bikard.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of targeted species removal.   
It would have been prima facie obvious to one of ordinary skill in the art that the method of Bikard could be applied to a population of sequence specific elimination of specific bacterial species wherein there is at least about 80% identity in the 16S ribosomal RNA-encoding DNA sequence between the bacterial species based on the additional teachings of Lu and Fox. It is known from the prior art of Lu that phylogenetically related strains encode DNA sequences for 16s rRNA that are at least 80% identical. The combination involves combining prior art elements according to known methods to yield predictable results (SEE MPEP 2141(III). One of ordinary skill in the art would have a reasonable expectation of success in targeting bacteria even in the presence of this high sequence identity in the 16S rRNA-encoding DNA sequence because Lu exemplifies targeting different E. coli strains which would be expected to have significant similarities in the 16S rRNA-encoding DNA sequence, and Fox teaches bacteria having such highly similar sequences display genetic differences, which can be targeted.  All other claims are also rejected as discussed above using the references cited above.

Claims 27-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,596,255 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of U.S. Patent No. 10,596,255 teach do not teach a method for treating a disease or condition in a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Gomaa, Lu, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the patent where the mixed population of the method contains of a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes as taught by Bikard for the advantage of removing unwanted or harmful Firmicutes targeted bacteria from a mixed population as taught by Bikard.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of targeted species removal.   
It would have been prima facie obvious to one of ordinary skill in the art that the method of Bikard could be applied to a population of sequence specific elimination of specific bacterial species wherein there is at least about 80% identity in the 16S ribosomal RNA-encoding DNA sequence between the bacterial species based on the additional teachings of Lu and Fox. It is known from the prior art of Lu that phylogenetically related strains encode DNA sequences for 16s rRNA that are at least 80% identical. The combination involves combining prior art elements according to known methods to yield predictable results (SEE MPEP 2141(III). One of ordinary skill in the art would have a reasonable expectation of success in targeting bacteria even in the presence of this high sequence identity in the 16S rRNA-encoding DNA sequence because Lu exemplifies targeting different E. coli strains which would be expected to have significant similarities in the 16S rRNA-encoding DNA sequence, and Fox teaches bacteria having such highly similar sequences display genetic differences, which can be targeted.  All other claims are also rejected as discussed above using the references cited above.

Claims 27-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, and 12-14 of U.S. Patent No. 11,291,723 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of U.S. Patent No. 11,291,732 teach do not teach a method for treating a disease or condition in a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Gomaa, Lu, and Fox are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the patent where the mixed population of the method contains of a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes as taught by Bikard for the advantage of removing unwanted or harmful Firmicutes targeted bacteria from a mixed population as taught by Bikard.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of targeted species removal.   
It would have been prima facie obvious to one of ordinary skill in the art that the method of Bikard could be applied to a population of sequence specific elimination of specific bacterial species wherein there is at least about 80% identity in the 16S ribosomal RNA-encoding DNA sequence between the bacterial species based on the additional teachings of Lu and Fox. It is known from the prior art of Lu that phylogenetically related strains encode DNA sequences for 16s rRNA that are at least 80% identical. The combination involves combining prior art elements according to known methods to yield predictable results (SEE MPEP 2141(III). One of ordinary skill in the art would have a reasonable expectation of success in targeting bacteria even in the presence of this high sequence identity in the 16S rRNA-encoding DNA sequence because Lu exemplifies targeting different E. coli strains which would be expected to have significant similarities in the 16S rRNA-encoding DNA sequence, and Fox teaches bacteria having such highly similar sequences display genetic differences, which can be targeted.  All other claims are also rejected as discussed above using the references cited above.

Claims 27-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,561,148 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of U.S. Patent No. 10,561,148 teach do not teach a method for treating a disease or condition in a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Gomaa, Lu, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the patent where the mixed population of the method contains of a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes as taught by Bikard for the advantage of removing unwanted or harmful Firmicutes targeted bacteria from a mixed population as taught by Bikard.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of targeted species removal.   
It would have been prima facie obvious to one of ordinary skill in the art that the method of Bikard could be applied to a population of sequence specific elimination of specific bacterial species wherein there is at least about 80% identity in the 16S ribosomal RNA-encoding DNA sequence between the bacterial species based on the additional teachings of Lu and Fox. It is known from the prior art of Lu that phylogenetically related strains encode DNA sequences for 16s rRNA that are at least 80% identical. The combination involves combining prior art elements according to known methods to yield predictable results (SEE MPEP 2141(III). One of ordinary skill in the art would have a reasonable expectation of success in targeting bacteria even in the presence of this high sequence identity in the 16S rRNA-encoding DNA sequence because Lu exemplifies targeting different E. coli strains which would be expected to have significant similarities in the 16S rRNA-encoding DNA sequence, and Fox teaches bacteria having such highly similar sequences display genetic differences, which can be targeted.  All other claims are also rejected as discussed above using the references cited above.

Claims 27-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 7, 14-15 of U.S. Patent No. 10300138 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of U.S. Patent No. 10300138 teach do not teach a method for treating a disease or condition in a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Gomaa, Lu, and Fox are discussed above.   
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the patent where the mixed population of the method contains of a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes as taught by Bikard for the advantage of removing unwanted or harmful Firmicutes targeted bacteria from a mixed population as taught by Bikard.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of targeted species removal.   
It would have been prima facie obvious to one of ordinary skill in the art that the method of Bikard could be applied to a population of sequence specific elimination of specific bacterial species wherein there is at least about 80% identity in the 16S ribosomal RNA-encoding DNA sequence between the bacterial species based on the additional teachings of Lu and Fox. It is known from the prior art of Lu that phylogenetically related strains encode DNA sequences for 16s rRNA that are at least 80% identical. The combination involves combining prior art elements according to known methods to yield predictable results (SEE MPEP 2141(III). One of ordinary skill in the art would have a reasonable expectation of success in targeting bacteria even in the presence of this high sequence identity in the 16S rRNA-encoding DNA sequence because Lu exemplifies targeting different E. coli strains which would be expected to have significant similarities in the 16S rRNA-encoding DNA sequence, and Fox teaches bacteria having such highly similar sequences display genetic differences, which can be targeted.  All other claims are also rejected as discussed above using the references cited above.

Claims 27-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 16, and 20 of U.S. Patent No. 10624349 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of U.S. Patent No. 10624349 teach do not teach a method for treating a disease or condition in a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Gomaa, Lu, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the patent where the mixed population of the method contains of a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes as taught by Bikard for the advantage of removing unwanted or harmful Firmicutes targeted bacteria from a mixed population as taught by Bikard.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of targeted species removal.   
It would have been prima facie obvious to one of ordinary skill in the art that the method of Bikard could be applied to a population of sequence specific elimination of specific bacterial species wherein there is at least about 80% identity in the 16S ribosomal RNA-encoding DNA sequence between the bacterial species based on the additional teachings of Lu and Fox. It is known from the prior art of Lu that phylogenetically related strains encode DNA sequences for 16s rRNA that are at least 80% identical. The combination involves combining prior art elements according to known methods to yield predictable results (SEE MPEP 2141(III). One of ordinary skill in the art would have a reasonable expectation of success in targeting bacteria even in the presence of this high sequence identity in the 16S rRNA-encoding DNA sequence because Lu exemplifies targeting different E. coli strains which would be expected to have significant similarities in the 16S rRNA-encoding DNA sequence, and Fox teaches bacteria having such highly similar sequences display genetic differences, which can be targeted.  All other claims are also rejected as discussed above using the references cited above.

Claims 27-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-12 of U.S. Patent No. 11400110 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Lu (US 2015/0064138 A1), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of U.S. Patent No. 11440110 teach do not teach a method for treating a disease or condition in a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Gomaa, Lu, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the patent where the mixed population of the method contains of a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes as taught by Bikard for the advantage of removing unwanted or harmful Firmicutes targeted bacteria from a mixed population as taught by Bikard.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of targeted species removal.   
It would have been prima facie obvious to one of ordinary skill in the art that the method of Bikard could be applied to a population of sequence specific elimination of specific bacterial species wherein there is at least about 80% identity in the 16S ribosomal RNA-encoding DNA sequence between the bacterial species based on the additional teachings of Lu and Fox. It is known from the prior art of Lu that phylogenetically related strains encode DNA sequences for 16s rRNA that are at least 80% identical. The combination involves combining prior art elements according to known methods to yield predictable results (SEE MPEP 2141(III). One of ordinary skill in the art would have a reasonable expectation of success in targeting bacteria even in the presence of this high sequence identity in the 16S rRNA-encoding DNA sequence because Lu exemplifies targeting different E. coli strains which would be expected to have significant similarities in the 16S rRNA-encoding DNA sequence, and Fox teaches bacteria having such highly similar sequences display genetic differences, which can be targeted.  All other claims are also rejected as discussed above using the references cited above.


Claims 27-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4-11, and 15-24 of copending Application No. 15/862527 (reference application) in view of in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of the copending application teach do not teach a method for treating a disease or condition in a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Gomaa, Lu, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application where the mixed population of the method contains of a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes as taught by Bikard for the advantage of removing unwanted or harmful Firmicutes targeted bacteria from a mixed population as taught by Bikard.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of targeted species removal.   
It would have been prima facie obvious to one of ordinary skill in the art that the method of Bikard could be applied to a population of sequence specific elimination of specific bacterial species wherein there is at least about 80% identity in the 16S ribosomal RNA-encoding DNA sequence between the bacterial species based on the additional teachings of Lu and Fox. It is known from the prior art of Lu that phylogenetically related strains encode DNA sequences for 16s rRNA that are at least 80% identical. The combination involves combining prior art elements according to known methods to yield predictable results (SEE MPEP 2141(III). One of ordinary skill in the art would have a reasonable expectation of success in targeting bacteria even in the presence of this high sequence identity in the 16S rRNA-encoding DNA sequence because Lu exemplifies targeting different E. coli strains which would be expected to have significant similarities in the 16S rRNA-encoding DNA sequence, and Fox teaches bacteria having such highly similar sequences display genetic differences, which can be targeted.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 27-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39, 42-44, 48, 54-57 and 65 of copending Application No. 15/817144 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of the copending application teach do not teach a method for treating a disease or condition in a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Gomaa, Lu, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application where the mixed population of the method contains of a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes as taught by Bikard for the advantage of removing unwanted or harmful Firmicutes targeted bacteria from a mixed population as taught by Bikard.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of targeted species removal.   
It would have been prima facie obvious to one of ordinary skill in the art that the method of Bikard could be applied to a population of sequence specific elimination of specific bacterial species wherein there is at least about 80% identity in the 16S ribosomal RNA-encoding DNA sequence between the bacterial species based on the additional teachings of Lu and Fox. It is known from the prior art of Lu that phylogenetically related strains encode DNA sequences for 16s rRNA that are at least 80% identical. The combination involves combining prior art elements according to known methods to yield predictable results (SEE MPEP 2141(III). One of ordinary skill in the art would have a reasonable expectation of success in targeting bacteria even in the presence of this high sequence identity in the 16S rRNA-encoding DNA sequence because Lu exemplifies targeting different E. coli strains which would be expected to have significant similarities in the 16S rRNA-encoding DNA sequence, and Fox teaches bacteria having such highly similar sequences display genetic differences, which can be targeted.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29, 31-32, 35-37, 39, 46, and 51-53 of copending Application No. 16/588754 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1).  
The claims of the copending application teach do not teach a method for treating a disease or condition in a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Gomaa, Lu, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application where the mixed population of the method contains of a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes as taught by Bikard for the advantage of removing unwanted or harmful Firmicutes targeted bacteria from a mixed population as taught by Bikard.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of targeted species removal.   
It would have been prima facie obvious to one of ordinary skill in the art that the method of Bikard could be applied to a population of sequence specific elimination of specific bacterial species wherein there is at least about 80% identity in the 16S ribosomal RNA-encoding DNA sequence between the bacterial species based on the additional teachings of Lu and Fox. It is known from the prior art of Lu that phylogenetically related strains encode DNA sequences for 16s rRNA that are at least 80% identical. The combination involves combining prior art elements according to known methods to yield predictable results (SEE MPEP 2141(III). One of ordinary skill in the art would have a reasonable expectation of success in targeting bacteria even in the presence of this high sequence identity in the 16S rRNA-encoding DNA sequence because Lu exemplifies targeting different E. coli strains which would be expected to have significant similarities in the 16S rRNA-encoding DNA sequence, and Fox teaches bacteria having such highly similar sequences display genetic differences, which can be targeted.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-26, 30-31, 37-38, and 42 of copending Application No. 16/818962 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1).  
The claims of the copending application teach do not teach a method for treating a disease or condition in a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Gomaa, Lu, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application where the mixed population of the method contains of a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes as taught by Bikard for the advantage of removing unwanted or harmful Firmicutes targeted bacteria from a mixed population as taught by Bikard.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of targeted species removal.   
It would have been prima facie obvious to one of ordinary skill in the art that the method of Bikard could be applied to a population of sequence specific elimination of specific bacterial species wherein there is at least about 80% identity in the 16S ribosomal RNA-encoding DNA sequence between the bacterial species based on the additional teachings of Lu and Fox. It is known from the prior art of Lu that phylogenetically related strains encode DNA sequences for 16s rRNA that are at least 80% identical. The combination involves combining prior art elements according to known methods to yield predictable results (SEE MPEP 2141(III). One of ordinary skill in the art would have a reasonable expectation of success in targeting bacteria even in the presence of this high sequence identity in the 16S rRNA-encoding DNA sequence because Lu exemplifies targeting different E. coli strains which would be expected to have significant similarities in the 16S rRNA-encoding DNA sequence, and Fox teaches bacteria having such highly similar sequences display genetic differences, which can be targeted.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claims 27-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claims 9, 11, 15 and 20 of copending Application No. 17/005121 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1).  
The claims of the copending application teach do not teach a method for treating a disease or condition in a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Gomaa, Lu, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application where the mixed population of the method contains of a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes as taught by Bikard for the advantage of removing unwanted or harmful Firmicutes targeted bacteria from a mixed population as taught by Bikard.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of targeted species removal.   
It would have been prima facie obvious to one of ordinary skill in the art that the method of Bikard could be applied to a population of sequence specific elimination of specific bacterial species wherein there is at least about 80% identity in the 16S ribosomal RNA-encoding DNA sequence between the bacterial species based on the additional teachings of Lu and Fox. It is known from the prior art of Lu that phylogenetically related strains encode DNA sequences for 16s rRNA that are at least 80% identical. The combination involves combining prior art elements according to known methods to yield predictable results (SEE MPEP 2141(III). One of ordinary skill in the art would have a reasonable expectation of success in targeting bacteria even in the presence of this high sequence identity in the 16S rRNA-encoding DNA sequence because Lu exemplifies targeting different E. coli strains which would be expected to have significant similarities in the 16S rRNA-encoding DNA sequence, and Fox teaches bacteria having such highly similar sequences display genetic differences, which can be targeted.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 27-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claims 63, 117-121, 123, 127, 129, 134, 140, 143, 146, 149-151, 163-164, 171, 174, 177, 179, 182, 184-186 of copending Application No. 15/478912 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1).  
The claims of the copending application teach do not teach a method for treating a disease or condition in a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Gomaa, Lu, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application where the mixed population of the method contains of a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes as taught by Bikard for the advantage of removing unwanted or harmful Firmicutes targeted bacteria from a mixed population as taught by Bikard.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of targeted species removal.   
It would have been prima facie obvious to one of ordinary skill in the art that the method of Bikard could be applied to a population of sequence specific elimination of specific bacterial species wherein there is at least about 80% identity in the 16S ribosomal RNA-encoding DNA sequence between the bacterial species based on the additional teachings of Lu and Fox. It is known from the prior art of Lu that phylogenetically related strains encode DNA sequences for 16s rRNA that are at least 80% identical. The combination involves combining prior art elements according to known methods to yield predictable results (SEE MPEP 2141(III). One of ordinary skill in the art would have a reasonable expectation of success in targeting bacteria even in the presence of this high sequence identity in the 16S rRNA-encoding DNA sequence because Lu exemplifies targeting different E. coli strains which would be expected to have significant similarities in the 16S rRNA-encoding DNA sequence, and Fox teaches bacteria having such highly similar sequences display genetic differences, which can be targeted.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 27-36, 38-40, 42-44, and 46-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-10, 12-13, 16-18, and 20-23 of copending Application No. 16/737,793.  Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the current claims.
The claim 1 of the copending application claims a method for treating or reducing the risk of a disease or condition in a subject comprising a mixed population of bacteria, wherein the mixed population of bacteria comprises a first bacterial sub-population and a second bacterial sub-population, wherein the first bacterial sub-population comprises a first bacterial species and the second bacterial sub-population comprises a population of host cells of a second bacterial species, wherein the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes, wherein the second bacterial species is a different species than the first bacterial species, wherein the disease or condition is caused by the host cells, and wherein the first bacterial species is probiotic, commensal or symbiotic with the subject, the method comprising: (a) contacting the mixed population of bacteria with an engineered nucleic acid for producing a host modifying crRNA (HM-crRNA), and (b) producing the HM-crRNA in the host cells; wherein: (i) the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and (ii) the HM-crRNA comprises a nucleotide sequence that is capable of hybridizing to a target sequence in the host cells to guide the Type I Cas to modify the target sequence in the host cells; wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence, wherein the host cells are killed or growth of the host cells is inhibited in the subject, and wherein growth of the first bacterial species in the mixed population is not inhibited.  All other claims of the current application are anticipated by the claims of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Claim 27-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24, 35, 54-55, 57, 58-66, and 71 of copending Application No. 16/813615 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of the copending application teach do not teach a method for treating a disease or condition in a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Gomaa, Lu, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application where the mixed population of the method contains of a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes as taught by Bikard for the advantage of removing unwanted or harmful Firmicutes targeted bacteria from a mixed population as taught by Bikard.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of targeted species removal.   
It would have been prima facie obvious to one of ordinary skill in the art that the method of Bikard could be applied to a population of sequence specific elimination of specific bacterial species wherein there is at least about 80% identity in the 16S ribosomal RNA-encoding DNA sequence between the bacterial species based on the additional teachings of Lu and Fox. It is known from the prior art of Lu that phylogenetically related strains encode DNA sequences for 16s rRNA that are at least 80% identical. The combination involves combining prior art elements according to known methods to yield predictable results (SEE MPEP 2141(III). One of ordinary skill in the art would have a reasonable expectation of success in targeting bacteria even in the presence of this high sequence identity in the 16S rRNA-encoding DNA sequence because Lu exemplifies targeting different E. coli strains which would be expected to have significant similarities in the 16S rRNA-encoding DNA sequence, and Fox teaches bacteria having such highly similar sequences display genetic differences, which can be targeted.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 27-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4-37 of copending Application No. 16/637,656 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of the copending application teach do not teach a method for treating a disease or condition in a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Gomaa, Lu, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application where the mixed population of the method contains of a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes as taught by Bikard for the advantage of removing unwanted or harmful Firmicutes targeted bacteria from a mixed population as taught by Bikard.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of targeted species removal.   
It would have been prima facie obvious to one of ordinary skill in the art that the method of Bikard could be applied to a population of sequence specific elimination of specific bacterial species wherein there is at least about 80% identity in the 16S ribosomal RNA-encoding DNA sequence between the bacterial species based on the additional teachings of Lu and Fox. It is known from the prior art of Lu that phylogenetically related strains encode DNA sequences for 16s rRNA that are at least 80% identical. The combination involves combining prior art elements according to known methods to yield predictable results (SEE MPEP 2141(III). One of ordinary skill in the art would have a reasonable expectation of success in targeting bacteria even in the presence of this high sequence identity in the 16S rRNA-encoding DNA sequence because Lu exemplifies targeting different E. coli strains which would be expected to have significant similarities in the 16S rRNA-encoding DNA sequence, and Fox teaches bacteria having such highly similar sequences display genetic differences, which can be targeted.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 27-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 55-74 of copending Application No. 16/626,057 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of the copending application teach do not teach a method for treating a disease or condition in a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Gomaa, Lu, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application where the mixed population of the method contains of a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes as taught by Bikard for the advantage of removing unwanted or harmful Firmicutes targeted bacteria from a mixed population as taught by Bikard.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of targeted species removal.   
It would have been prima facie obvious to one of ordinary skill in the art that the method of Bikard could be applied to a population of sequence specific elimination of specific bacterial species wherein there is at least about 80% identity in the 16S ribosomal RNA-encoding DNA sequence between the bacterial species based on the additional teachings of Lu and Fox. It is known from the prior art of Lu that phylogenetically related strains encode DNA sequences for 16s rRNA that are at least 80% identical. The combination involves combining prior art elements according to known methods to yield predictable results (SEE MPEP 2141(III). One of ordinary skill in the art would have a reasonable expectation of success in targeting bacteria even in the presence of this high sequence identity in the 16S rRNA-encoding DNA sequence because Lu exemplifies targeting different E. coli strains which would be expected to have significant similarities in the 16S rRNA-encoding DNA sequence, and Fox teaches bacteria having such highly similar sequences display genetic differences, which can be targeted.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 27-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, and 5-16 of copending Application No. 17/331,422 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of the copending application teach do not teach a method for treating a disease or condition in a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Gomaa, Lu, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application where the mixed population of the method contains of a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes as taught by Bikard for the advantage of removing unwanted or harmful Firmicutes targeted bacteria from a mixed population as taught by Bikard.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of targeted species removal.   
It would have been prima facie obvious to one of ordinary skill in the art that the method of Bikard could be applied to a population of sequence specific elimination of specific bacterial species wherein there is at least about 80% identity in the 16S ribosomal RNA-encoding DNA sequence between the bacterial species based on the additional teachings of Lu and Fox. It is known from the prior art of Lu that phylogenetically related strains encode DNA sequences for 16s rRNA that are at least 80% identical. The combination involves combining prior art elements according to known methods to yield predictable results (SEE MPEP 2141(III). One of ordinary skill in the art would have a reasonable expectation of success in targeting bacteria even in the presence of this high sequence identity in the 16S rRNA-encoding DNA sequence because Lu exemplifies targeting different E. coli strains which would be expected to have significant similarities in the 16S rRNA-encoding DNA sequence, and Fox teaches bacteria having such highly similar sequences display genetic differences, which can be targeted.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 27-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7, 10-20, and 24-28 of copending Application No. 17/166,941 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of the copending application teach do not teach a method for treating a disease or condition in a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Gomaa, Lu, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application where the mixed population of the method contains of a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes as taught by Bikard for the advantage of removing unwanted or harmful Firmicutes targeted bacteria from a mixed population as taught by Bikard.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of targeted species removal.   
It would have been prima facie obvious to one of ordinary skill in the art that the method of Bikard could be applied to a population of sequence specific elimination of specific bacterial species wherein there is at least about 80% identity in the 16S ribosomal RNA-encoding DNA sequence between the bacterial species based on the additional teachings of Lu and Fox. It is known from the prior art of Lu that phylogenetically related strains encode DNA sequences for 16s rRNA that are at least 80% identical. The combination involves combining prior art elements according to known methods to yield predictable results (SEE MPEP 2141(III). One of ordinary skill in the art would have a reasonable expectation of success in targeting bacteria even in the presence of this high sequence identity in the 16S rRNA-encoding DNA sequence because Lu exemplifies targeting different E. coli strains which would be expected to have significant similarities in the 16S rRNA-encoding DNA sequence, and Fox teaches bacteria having such highly similar sequences display genetic differences, which can be targeted.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 27-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 4, 6-8, 10-15, 17-21, and 23 of copending Application No. 17/195,157 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of the copending application teach do not teach a method for treating a disease or condition in a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Gomaa, Lu, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application where the mixed population of the method contains of a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes as taught by Bikard for the advantage of removing unwanted or harmful Firmicutes targeted bacteria from a mixed population as taught by Bikard.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of targeted species removal.   
It would have been prima facie obvious to one of ordinary skill in the art that the method of Bikard could be applied to a population of sequence specific elimination of specific bacterial species wherein there is at least about 80% identity in the 16S ribosomal RNA-encoding DNA sequence between the bacterial species based on the additional teachings of Lu and Fox. It is known from the prior art of Lu that phylogenetically related strains encode DNA sequences for 16s rRNA that are at least 80% identical. The combination involves combining prior art elements according to known methods to yield predictable results (SEE MPEP 2141(III). One of ordinary skill in the art would have a reasonable expectation of success in targeting bacteria even in the presence of this high sequence identity in the 16S rRNA-encoding DNA sequence because Lu exemplifies targeting different E. coli strains which would be expected to have significant similarities in the 16S rRNA-encoding DNA sequence, and Fox teaches bacteria having such highly similar sequences display genetic differences, which can be targeted.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 27-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claims 1-6, 11-18, 24-30, and 32-34 of copending Application No. 16/389,358 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of the copending application teach do not teach a method for treating a disease or condition in a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Gomaa, Lu, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application where the mixed population of the method contains of a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes as taught by Bikard for the advantage of removing unwanted or harmful Firmicutes targeted bacteria from a mixed population as taught by Bikard.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of targeted species removal.   
It would have been prima facie obvious to one of ordinary skill in the art that the method of Bikard could be applied to a population of sequence specific elimination of specific bacterial species wherein there is at least about 80% identity in the 16S ribosomal RNA-encoding DNA sequence between the bacterial species based on the additional teachings of Lu and Fox. It is known from the prior art of Lu that phylogenetically related strains encode DNA sequences for 16s rRNA that are at least 80% identical. The combination involves combining prior art elements according to known methods to yield predictable results (SEE MPEP 2141(III). One of ordinary skill in the art would have a reasonable expectation of success in targeting bacteria even in the presence of this high sequence identity in the 16S rRNA-encoding DNA sequence because Lu exemplifies targeting different E. coli strains which would be expected to have significant similarities in the 16S rRNA-encoding DNA sequence, and Fox teaches bacteria having such highly similar sequences display genetic differences, which can be targeted.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 27-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-33 of copending Application No. 16/364,002 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of the copending application teach do not teach a method for treating a disease or condition in a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Gomaa, Lu, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application where the mixed population of the method contains of a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes as taught by Bikard for the advantage of removing unwanted or harmful Firmicutes targeted bacteria from a mixed population as taught by Bikard.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of targeted species removal.   
It would have been prima facie obvious to one of ordinary skill in the art that the method of Bikard could be applied to a population of sequence specific elimination of specific bacterial species wherein there is at least about 80% identity in the 16S ribosomal RNA-encoding DNA sequence between the bacterial species based on the additional teachings of Lu and Fox. It is known from the prior art of Lu that phylogenetically related strains encode DNA sequences for 16s rRNA that are at least 80% identical. The combination involves combining prior art elements according to known methods to yield predictable results (SEE MPEP 2141(III). One of ordinary skill in the art would have a reasonable expectation of success in targeting bacteria even in the presence of this high sequence identity in the 16S rRNA-encoding DNA sequence because Lu exemplifies targeting different E. coli strains which would be expected to have significant similarities in the 16S rRNA-encoding DNA sequence, and Fox teaches bacteria having such highly similar sequences display genetic differences, which can be targeted.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 27-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14-16, 18-22, and 30-31 of copending Application No. 16/682,889 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of the copending application teach do not teach a method for treating a disease or condition in a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Gomaa, Lu, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application where the mixed population of the method contains of a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes as taught by Bikard for the advantage of removing unwanted or harmful Firmicutes targeted bacteria from a mixed population as taught by Bikard.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of targeted species removal.   
It would have been prima facie obvious to one of ordinary skill in the art that the method of Bikard could be applied to a population of sequence specific elimination of specific bacterial species wherein there is at least about 80% identity in the 16S ribosomal RNA-encoding DNA sequence between the bacterial species based on the additional teachings of Lu and Fox. It is known from the prior art of Lu that phylogenetically related strains encode DNA sequences for 16s rRNA that are at least 80% identical. The combination involves combining prior art elements according to known methods to yield predictable results (SEE MPEP 2141(III). One of ordinary skill in the art would have a reasonable expectation of success in targeting bacteria even in the presence of this high sequence identity in the 16S rRNA-encoding DNA sequence because Lu exemplifies targeting different E. coli strains which would be expected to have significant similarities in the 16S rRNA-encoding DNA sequence, and Fox teaches bacteria having such highly similar sequences display genetic differences, which can be targeted.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 27-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-11, 14-15, 17, 26-27, and 31-33 of copending Application No. 16/364,002 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of the copending application teach do not teach a method for treating a disease or condition in a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Gomaa, Lu, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application where the mixed population of the method contains of a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes as taught by Bikard for the advantage of removing unwanted or harmful Firmicutes targeted bacteria from a mixed population as taught by Bikard.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of targeted species removal.   
It would have been prima facie obvious to one of ordinary skill in the art that the method of Bikard could be applied to a population of sequence specific elimination of specific bacterial species wherein there is at least about 80% identity in the 16S ribosomal RNA-encoding DNA sequence between the bacterial species based on the additional teachings of Lu and Fox. It is known from the prior art of Lu that phylogenetically related strains encode DNA sequences for 16s rRNA that are at least 80% identical. The combination involves combining prior art elements according to known methods to yield predictable results (SEE MPEP 2141(III). One of ordinary skill in the art would have a reasonable expectation of success in targeting bacteria even in the presence of this high sequence identity in the 16S rRNA-encoding DNA sequence because Lu exemplifies targeting different E. coli strains which would be expected to have significant similarities in the 16S rRNA-encoding DNA sequence, and Fox teaches bacteria having such highly similar sequences display genetic differences, which can be targeted.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 27-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/331,413 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), and Fox (International Journal of Systematic Bacteriology, Jan. 1992, p. 166-170, Vol. 42, No.1). 
The claims of the copending application teach do not teach a method for treating a disease or condition in a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes; wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells; and wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species and the first bacterial species does not comprise the target sequence its growth is not inhibited but the host cells are killed or its growth is inhibited.  The teachings of Bikard, Gomaa, Lu, and Fox are discussed above. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the copending application of the patent where the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the species with a HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of targeted species removal.   
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the copending application where the mixed population of the method contains of a population of 3 different species on a surface or in the gut microbiota wherein the first bacterial species is a gram positive Firmicutes and the second bacterial species is a gram positive Firmicutes as taught by Bikard for the advantage of removing unwanted or harmful Firmicutes targeted bacteria from a mixed population as taught by Bikard.  
It would have been prima facie obvious to one of ordinary skill in the art that the method of Bikard could be applied to a population of sequence specific elimination of specific bacterial species wherein there is at least about 80% identity in the 16S ribosomal RNA-encoding DNA sequence between the bacterial species based on the additional teachings of Lu and Fox. It is known from the prior art of Lu that phylogenetically related strains encode DNA sequences for 16s rRNA that are at least 80% identical. The combination involves combining prior art elements according to known methods to yield predictable results (SEE MPEP 2141(III). One of ordinary skill in the art would have a reasonable expectation of success in targeting bacteria even in the presence of this high sequence identity in the 16S rRNA-encoding DNA sequence because Lu exemplifies targeting different E. coli strains which would be expected to have significant similarities in the 16S rRNA-encoding DNA sequence, and Fox teaches bacteria having such highly similar sequences display genetic differences, which can be targeted.  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/SCARLETT Y GOON/QAS, Art Unit 1600